Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive because Applicant’s amendment of Claims 1, 3, 4, 6, 8, 9, 13, 14, 21, 23, and 26 substantially changes the scope. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, and 6 are rejected under 35 U.S.C. 102(a)(1)  and/or 102(a)(2) as being anticipated by Nomura et al. (US 20080017965 A1; hereinafter Nomura).

Regarding Claim 1, Nomura discloses a device comprising (Figs.13(A)-14; paragraphs [0070]): 
a die structure comprising a plurality of die regions (11, 12; Fig 13; [0070]), the die structure having a center point (shown in the marked up figure below) at an intersection of diagonals of the die structure in a plan view; 
a plurality of first seal rings (13, 14; [0070]), each of the plurality of first seal rings surrounding a corresponding die region (11, 12) of the plurality of die regions (11, 12);
a second seal ring (15; [0070]) surrounding the plurality of first seal rings (13, 14); and 
a plurality of connectors (22/ L6; Fig 14; [0071]-[0072]) bonded to the die structure (11, 12), each of the plurality of connectors (22/ L6) having an elongated plan-view shape (construed from 22’s one of the sides is longer as elongated), a long axis of the elongated plan-view shape of each of the plurality of connectors being oriented toward the center point of the die structure (shown in the marked up figure below).  

    PNG
    media_image1.png
    578
    474
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    427
    523
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    506
    623
    media_image3.png
    Greyscale

Regarding Claim 2,The device of claim 1, Nomura (fig.13(A)-14) discloses a substrate (1; fig.14) attached to the plurality of connectors (22/ L6).  
Regarding Claim 3, The device of claim 2, Nomura (fig.13(A)-14) discloses wherein the center of the die structure coincides with a center of the substrate in a plan view (fig.13(A)-14 shows that the center of the structure coincide with the center of  the substrate 1).  
Regarding Claim 4, The device of claim 1, Nomura (fig.13(A)-14) discloses wherein the center of the die structure coincides with a center of an area surrounded by the second seal ring (fig.13(A) shows that the center of the structure coincide with the center of  the ring 15).  
Regarding Claim 6, The device of claim 1, Nomura (fig.13(A)-14) discloses wherein a first die region (11) of the plurality of die regions has a first area in a plan view (shown in fig.13(A)), wherein a second die region (12) of the plurality of die regions has a second area in the plan view, and wherein the second area is different from the first area (shown).  
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura in view of Pendse (US 2006/0216860 A1; hereinafter Pendse).

Regarding Claim 5, The device of claim 1, Nomura (fig.13(A)-14) discloses wherein each of the plurality of connectors comprises: a conductive pillar (L6).
Nomura does not particularly disclose having a solder layer over the conductive pillar.

Therefore it would have been obvious in the art before the filling of the application to have solder layer on the conductive pillar as taught in Pendse in order to make interconnect the outer devices to the pillars.  
Regarding Claim 7, The device of claim 1, Nomura (fig.13(A)-14) discloses the elongated plan-view shape.
Nomura do not particularly disclose wherein the elongated plan-view is an oval shape, an elliptical shape, or racetrack shape.  
	Pendse (Figs. 17-18) discloses different shapes of connectors including oval shape, elliptical shape, or racetrack shape.
Therefore it would have been obvious in the art before the filling of the application to have connectors with oval shape, elliptical shape, or racetrack shape since it can result in a more robust interconnection (see [0053]).

3.	Claims 8-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura in view of Kuo et al. (US 2013/0062755 A1; hereinafter Kuo)
Regarding Claim 8, Nomura discloses a device comprising (fig.13(A)-14) : 
a die structure (11, 12; Fig.13; [0070]) comprising a first region and a second region, the first region comprising a plurality of first die regions (11), the second region comprising a plurality of second die regions (12), the die structure having a center point 
a plurality of first seal rings (13; there are 6 number of first seal rings shown in fig.13(A)), each of the plurality of first seal rings surrounding a corresponding die region (11, 12) of the plurality of first die regions and the plurality of second die regions; 
a second seal ring (15) surrounding the first region (11) and the second region (12); and 
a plurality of connectors (22, L6) bonded to the die structure, each of the plurality of connectors (22, L6) having an elongated plan-view shape (construed from 22’s one of the sides is longer as elongated). 
Nomura does not particularly disclose that a line extending along a long axis of the elongated plan- view shape of each of the plurality of connectors intersecting with the center point of the die structure.
Kuo (Fig.2) shows an arrangement of a wafer stack having semiconductor device having plurality of conductors (20c, 20e; [0021]) arranged in a way that a line extending along a long axis of the elongated plan- view shape of each of the plurality of connectors intersecting with the center point of the die structure.
Therefore it would have been obvious in the art before the filling of the application to have a line extending along a long axis of the elongated plan- view shape of each of the plurality of connectors intersecting with the center point of the die structure since different arrangements are desired for different purposes which makes it easier to have connections with the connectors in any desired location. 
Regarding Claim 9, Nomura in view of Kuo as applied in claim 8, Nomura (fig.13(A)-14) discloses wherein the first region (11) and the second region (12) have a same area in a plan view.  
Regarding Claim 10, Nomura in view of Kuo as applied in claim 8, Nomura (fig.13(A)-14) discloses wherein the second seal ring (15) surrounds the plurality of first seal rings (13).  
Regarding Claim 11, Nomura in view of Kuo as applied in claim 8, Nomura (fig.13(A)-14) discloses wherein a number of die regions in the plurality of first die regions (there are two in each) is same as a number of die regions in the plurality of second die regions (there are two in each).  
Regarding Claim 12, Nomura in view of Kuo as applied in claim 8, Nomura (fig.13(A)-14) discloses further comprising a substrate (1; fig.14) physically attached to the plurality of connectors (L6).  
Regarding Claim 13, Nomura in view of Kuo as applied in claim 12, Nomura (fig.13(A)-14) discloses wherein the center of the die structure coincides with a center of the substrate in a plan view (shown according to the figures).  
Regarding Claim 14, Nomura in view of Kuo as applied in claim 8, Nomura (fig.13(A)-14) discloses wherein the center of the die structure coincides with a center of an area surrounded by the second seal ring (fig.13(A) shows that center of structure which is 16 coincide with center of ring 15).  
Regarding Claim 21, Nomura discloses a device comprising (fig.13(A)-14): 

a first seal ring (13 on left) surrounding the first die region (11); 
a second seal ring (13 in middle) surrounding the second die region (11 in middle); 
a third seal ring (15) surrounding the first seal ring (13 on left) and the second seal ring (13 in the middle); 
a first connector (22, L6) bonded to the first die region (11 on left), the first connector having a first elongated shape in the plan view (construed from 22’s one of the sides is longer as elongated), and 
a second connector (22, L6 in the middle) bonded to the second die region (11 in the middle), the second connector having a second elongated shape in the plan view;
  
Nomura does not particularly disclose that a line extending along a long axis of the elongated plan- view shape of each of the plurality of connectors intersecting with the center point of the die structure and a second line extending along a second long axis of the second elongated shape intersecting with the center of the die structure in the plan view.
Kuo (Fig.2) shows an arrangement of a wafer stack having semiconductor device having plurality of conductors (20c, 20e; [0021]) arranged in a way that a line extending along a first long axis of the elongated plan- view shape of each of the plurality of connectors intersecting with the center point of the die structure and a second line 
Therefore it would have been obvious in the art before the filling of the application to have a line extending along a long axis of the elongated plan- view shape of each of the plurality of connectors intersecting with the center point of the die structure since different arrangements are desired for different purposes which makes it easier to have connections with the connectors in any desired location. 

Regarding Claim 22, Nomura in view of Kuo as applied in claim 21, Nomura (fig.13(A)-14) discloses further comprising a substrate (1; fig.14) bonded to the die structure through the first connector and the second connector.  
Regarding Claim 23, Nomura in view of Kuo as applied in claim 22, Nomura (fig.13(A)-14) discloses wherein the center of the die structure coincides with the center of the substrate in the plan view (shown according to the figures).    
Regarding Claim 24, Nomura in view of Kuo as applied in claim 21, Nomura (fig.13(A)-14) discloses wherein the first die region (11 on left) and the second die region (11 in the middle) have different areas in the plan view.  
Regarding Claim 25, Nomura in view of Kuo as applied in claim 21, Nomura (fig.13(A)-14) discloses wherein the first seal ring (11 on left) comprises a plurality of conductive features (22, L6) within the die structure.  
Regarding Claim 26, Nomura in view of Kuo as applied in claim 21, Nomura (fig.13(A)-14) discloses wherein the center point of the die structure coincides with a 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898      
                                                                                                                                                                                                  /MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        April 10, 2021